570 P.2d 1333 (1977)
98 Idaho 643
STATE of Idaho, Plaintiff-Respondent,
v.
Francis SIMA, Defendant-Appellant.
No. 12338.
Supreme Court of Idaho.
July 11, 1977.
Rehearing Denied December 1, 1977.
Francis Sima, pro se.
Wayne L. Kidwell, Atty. Gen., James F. Kile, Asst. Atty. Gen., Lynn E. Thomas, Deputy Atty. Gen., Boise, for plaintiff-respondent.
PER CURIAM.
This is an appeal from Francis Sima's conviction for violation of I.C. § 18-6710, making repeated anonymous telephone calls with the intent to annoy. We affirm. Appellant was charged with the offense and tried before a magistrate sitting without a jury. He was found guilty, convicted and sentenced to a suspended ten day sentence and the payment of a $50.00 fine. On appeal to the district court that conviction was affirmed.
*1334 Other than the alleged facts set forth in appellant's brief, we are without a record since appellant has failed to provide a reporter's transcript. Upon appeal, appellant carries the burden of presenting such a record as to enable our review of the asserted errors. In the absence thereof we will not presume error. State v. Peterson, 87 Idaho 147, 391 P.2d 846 (1964). A litigant appearing pro se is held to the same standards and rules as one appearing with counsel. Scafco v. Rigby & Mason, 98 Idaho 432, 566 P.2d 381 (No. 12251, June 27, 1977).
The conviction is affirmed.